
	
		II
		110th CONGRESS
		1st Session
		S. 149
		IN THE SENATE OF THE UNITED STATES
		
			January 4, 2007
			Mrs. Feinstein (for
			 herself and Mr. Sessions) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To address the effect of the death of a defendant in
		  Federal criminal proceedings.
	
	
		1.Short titleThis Act may be cited as the
			 Preserving Crime Victims' Restitution
			 Act of 2007.
		2.Effect of death
			 of a defendant in Federal criminal proceedings
			(a)In
			 GeneralSubchapter A of chapter 227 of title 18, United States
			 Code, is amended by adding at the end the following:
				
					3560.Effect of
				death of a defendant in Federal criminal proceedings
						(a)General
				RuleNotwithstanding any other provision of law, the death of a
				defendant who has been convicted of a Federal criminal offense shall not be the
				basis for abating or otherwise invalidating a plea of guilty or nolo contendere
				accepted, a verdict returned, a sentence announced, or a judgment entered prior
				to the death of that defendant, or for dismissing or otherwise invalidating the
				indictment, information, or complaint on which such a plea, verdict, sentence,
				or judgment is based, except as provided in this section.
						(b)Death After
				Plea or Verdict
							(1)Entry of
				judgmentIf a defendant dies after a plea of guilty or nolo
				contendere has been accepted or a verdict has been returned, but before
				judgment is entered, the court shall enter a judgment incorporating the plea of
				guilty or nolo contendere or the verdict, with the notation that the defendant
				died before the judgment was entered.
							(2)Punitive
				sanctions
								(A)Death before
				sentence announcedIf a defendant dies after a plea of guilty or
				nolo contendere has been accepted or a verdict has been returned and before a
				sentence has been announced, no sentence of probation, supervision, or
				imprisonment may be imposed, no criminal forfeiture may be ordered, and no
				liability for a fine or special assessment may be imposed on the defendant or
				the defendant’s estate.
								(B)Death after
				sentencing or judgmentThe death of a defendant after a sentence
				has been announced or a judgment has been entered, and before that defendant
				has exhausted or waived the right to a direct appeal—
									(i)shall terminate
				any term of probation, supervision, or imprisonment, and shall terminate the
				liability of that defendant to pay any amount remaining due of a criminal
				forfeiture, of a fine under section 3613(b), or of a special assessment under
				section 3013; and
									(ii)shall not
				require return of any portion of any criminal forfeiture, fine, or special
				assessment already paid.
									(3)Restitution
								(A)Death before
				sentence announcedIf a defendant dies after a plea of guilty or
				nolo contendere has been accepted or a verdict has been returned and before a
				sentence has been announced, the court shall, upon a motion under subsection
				(c)(2) by the Government or any victim of that defendant’s crime, commence a
				special restitution proceeding at which the court shall adjudicate and enter a
				final order of restitution against the estate of that defendant in an amount
				equal to the amount that would have been imposed if that defendant were
				alive.
								(B)Death after
				sentencing or judgmentThe death of a defendant after a sentence
				has been announced shall not be a basis for abating or otherwise invalidating
				restitution announced at sentencing or ordered after sentencing under section
				3664(d)(5) of this title or any other provision of law.
								(4)Civil
				proceedingsThe death of a defendant after a plea of guilty or
				nolo contendere has been accepted, a verdict returned, a sentence announced, or
				a judgment entered, shall not prevent the use of that plea, verdict, sentence,
				or judgment in civil proceedings, to the extent otherwise permitted by
				law.
							(c)Appeals,
				Motions, and Petitions
							(1)In
				generalExcept as provided in paragraph (2), after the death of a
				defendant convicted in a criminal case—
								(A)no appeal,
				motion, or petition by or on behalf of that defendant or the personal
				representative or estate of that defendant, the Government, or a victim of that
				defendant’s crime seeking to challenge or reinstate a plea of guilty or nolo
				contendere accepted, a verdict returned, a sentence announced, or a judgment
				entered prior to the death of that defendant shall be filed in that case after
				the death of that defendant; and
								(B)any pending
				motion, petition, or appeal in that case shall be dismissed with the notation
				that the dismissal is due to the death of the defendant.
								(2)Exceptions
								(A)RestitutionIf
				a defendant dies after being convicted in a criminal case but prior to
				sentencing or the exhaustion or waiver of direct appeal, the personal
				representative of that defendant, the Government, or any victim of that
				defendant’s crime may file or pursue an otherwise permissible direct appeal,
				petition for mandamus or a writ of certiorari, or an otherwise permissible
				motion described in section 3663, 3663A, 3664, or 3771, to the extent that the
				appeal, petition, or motion raises an otherwise permissible claim to—
									(i)obtain, in a
				special restitution proceeding, a final order of restitution under subsection
				(b)(3);
									(ii)enforce,
				correct, amend, adjust, reinstate, or challenge any order of restitution;
				or
									(iii)challenge or
				reinstate a verdict, plea of guilty or nolo contendere, sentence, or judgment
				on which—
										(I)a restitution
				order is based; or
										(II)restitution is
				being or will be sought by an appeal, petition, or motion under this
				paragraph.
										(B)Other civil
				actions affectedIf a defendant dies after being convicted in a
				criminal case but prior to sentencing or the exhaustion or waiver of direct
				appeal, the personal representative of that defendant, the Government, or any
				victim of that defendant’s crime may file or pursue an otherwise permissible
				direct appeal, petition for mandamus or a writ of certiorari, or an otherwise
				permissible motion under the Federal Rules of Criminal Procedure, to the extent
				that the appeal, petition, or motion raises an otherwise permissible claim to
				challenge or reinstate a verdict, plea of guilty or nolo contendere, sentence,
				or judgment that the appellant, petitioner, or movant shows by a preponderance
				of the evidence is, or will be, material in a pending or reasonably anticipated
				civil proceeding, including civil forfeiture proceedings.
								(C)Collateral
				consequences
									(i)In
				generalExcept as provided in subparagraphs (A) and (B), the
				Government may not restrict any Federal benefits or impose collateral
				consequences on the estate or a family member of a deceased defendant based
				solely on the conviction of a defendant who died before that defendant
				exhausted or waived the right to direct appeal unless, not later than 90 days
				after the death of that defendant, the Government gives notice to that estate
				or family member of the intent of the Government to take such action.
									(ii)Personal
				representativeIf the Government gives notice under clause (i),
				the court shall appoint a personal representative for the deceased defendant
				that is the subject of that notice, if not otherwise appointed, under section
				(d)(2)(A).
									(iii)TollingIf
				the Government gives notice under clause (i), any filing deadline that might
				otherwise apply against the defendant, the estate of the defendant, or a family
				member of the defendant shall be tolled until the date of the appointment of
				that defendant’s personal representative under clause (ii).
									(3)BasisIn
				any appeal, petition, or motion under paragraph (2), the death of the defendant
				shall not be a basis for relief.
							(d)Procedures
				Regarding Continuing Litigation
							(1)In
				generalThe standards and procedures for a permitted appeal,
				petition, motion, or other proceeding under subsection (c)(2) shall be the
				standards and procedures otherwise provided by law, except that the personal
				representative of the defendant shall be substituted for the defendant.
							(2)Special
				proceduresIf continuing litigation is initiated or could be
				initiated under subsection (c)(2), the following procedures shall apply:
								(A)Notice and
				appointment of personal representativeThe district court before
				which the criminal case was filed (or the appellate court if the matter is
				pending on direct appeal) shall—
									(i)give notice to
				any victim of the convicted defendant under section 3771(a)(2), and to the
				personal representative of that defendant or, if there is none, the next of kin
				of that defendant; and
									(ii)appoint a
				personal representative for that defendant, if not otherwise appointed.
									(B)CounselCounsel
				shall be appointed for the personal representative of a defendant convicted in
				a criminal case who dies if counsel would have been available to that
				defendant, or if the personal representative of that defendant requests counsel
				and otherwise qualifies for the appointment of counsel, under section
				3006A.
								(C)TollingThe
				court shall toll any applicable deadline for the filing of any motion,
				petition, or appeal during the period beginning on the date of the death of a
				defendant convicted in a criminal case and ending on the later of—
									(i)the date of the
				appointment of that defendant’s personal representative; or
									(ii)where
				applicable, the date of the appointment of counsel for that personal
				representative.
									(D)RestitutionIf
				restitution has not been fully collected on the date on which a defendant
				convicted in a criminal case dies—
									(i)any amount owed
				under a restitution order (whether issued before or after the death of that
				defendant) shall be collectible from any property from which the restitution
				could have been collected if that defendant had survived, regardless of whether
				that property is included in the estate of that defendant;
									(ii)any restitution
				protective order in effect on the date of the death of that defendant shall
				continue in effect unless modified by the court after hearing or pursuant to a
				motion by the personal representative of that defendant, the Government, or any
				victim of that defendant’s crime; and
									(iii)upon motion by
				the Government or any victim of that defendant’s crime, the court shall take
				any action necessary to preserve the availability of property for restitution
				under this section.
									(e)Forfeiture
							(1)In
				generalExcept as provided in paragraph (2), the death of an
				individual does not affect the Government’s ability to seek, or to continue to
				pursue, civil forfeiture of property as authorized by law.
							(2)Tolling of
				limitations for civil forfeitureNotwithstanding the expiration
				of any civil forfeiture statute of limitations or any time limitation set forth
				in section 983(a) of this title, not later than the later of the time period
				otherwise authorized by law and 2 years after the date of the death of an
				individual against whom a criminal indictment alleging forfeiture is pending,
				the Government may commence civil forfeiture proceedings against any interest
				in any property alleged to be forfeitable in the indictment of that
				individual.
							(f)DefinitionsIn
				this section—
							(1)the term
				accepted, relating to a plea of guilty or nolo contendere, means
				that a court has determined, under rule 11(b) of the Federal Rules of Criminal
				Procedure, that the plea is voluntary and supported by a factual basis,
				regardless of whether final acceptance of that plea may have been deferred
				pending review of a presentence report or otherwise;
							(2)the term
				announced, relating to a sentence, means that the sentence has
				been orally stated in open court;
							(3)the term
				convicted refers to a defendant—
								(A)whose plea of
				guilty or nolo contendere has been accepted; or
								(B)against whom a
				verdict of guilty has been returned;
								(4)the term
				direct appeal means an appeal filed, within the period provided by
				rule 4(b) of the Federal Rules of Appellate Procedure, from the entry of the
				judgment or order of restitution, including review by the Supreme Court of the
				United States; and
							(5)the term
				returned, relating to a verdict, means that the verdict has been
				orally stated in open
				court.
							.
			(b)Conforming
			 AmendmentThe table of sections for chapter 227 of title 18,
			 United States Code, is amended by adding at the end the following:
				
					
						3560. Effect of death of a defendant in
				Federal criminal
				proceedings.
					
					.
			3.Effective
			 dateThe amendments made by
			 this Act shall apply to any criminal case or appeal pending on or after July 1,
			 2006.
		4.SeverabilityIf any provision of this Act, any amendment
			 made by this Act, or the application of such provision or amendment to any
			 person or circumstance is held to be unconstitutional, the remainder of the
			 provisions of this Act, the amendments made by this Act, and the application of
			 such provisions or amendments to any person or circumstance shall not be
			 affected.
		
